Citation Nr: 0007802	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  94-49 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

Entitlement to service connection for a diverticular 
disorder.

Whether there was clear and unmistakable error in the 
September 20, 1988, rating decision which denied entitlement 
to service connection for post-traumatic stress disorder 
(PTSD).

Entitlement to an evaluation in excess of 30 percent for PTSD 
from August 1, 1994, to September 19, 1999.

Entitlement to an evaluation in excess of 50 percent for PTSD 
from September 20, 1999.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from July 1974 to June 1986, 
and from November 1989 to May 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Phoenix, 
Arizona, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The issue of entitlement to special monthly compensation 
based on a need for aid and attendance or housebound status 
was originally included on appeal.  However, this issue was 
withdrawn at the July 1996 hearing before the undersigned 
member of the Board.

The evaluation for the veteran's service connected PTSD was 
increased to 50 percent in an October 1999 rating decision, 
effective from September 20, 1999.  The veteran has not 
expressed satisfaction with this evaluation.  A veteran is 
generally presumed to be seeking the maximum benefit allowed 
by law and regulation, and a claim remains in controversy 
where less than the maximum available benefit is awarded.  AB 
v. Brown, 6 Vet. App. 35 (1993).  Therefore, the issue of 
entitlement to an evaluation in excess of 50 percent for PTSD 
remains on appeal.  In addition, the issue of entitlement to 
an evaluation in excess of 30 percent for the period from 
August 1, 1994, to September 19, 1999, also remains on 
appeal.  These issues will be addressed in the remand section 
at the end of this decision. 
FINDINGS OF FACT

1.  The service medical records show that the veteran 
complained of stomach pains shortly before discharge, and the 
overall evidence reflects a continuation of these symptoms 
following service.  

2.  Diverticulitis, which was diagnosed in December 1992, 
just six months after the veteran's discharge from service, 
had its onset during active duty.  

3.  The evidence does not show that the correct facts, as 
they were known at the time, were not before the adjudicator 
or that pertinent regulatory or statutory provisions were 
incorrectly applied in the rating decision dated September 
20, 1988.  


CONCLUSIONS OF LAW

1.  A diverticular disorder was incurred during active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991). 

2.  The September 20, 1988 rating decision that denied 
entitlement to service connection for PTSD did not contain 
clear and unmistakable error.  38 U.S.C.A. §§ 5107, 7105 (d) 
(West 1991); 38 C.F.R. § 3.105 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

The veteran contends that he developed diverticulosis during 
active service.  He states that he had stomach pains during 
service, and that he applied for service connection for this 
disability immediately following discharge in 1992.  He notes 
that diverticulosis was diagnosed a few months later.  The 
veteran believes that the symptoms for which he was treated 
in service were the initial manifestations of the disability 
that was diagnosed soon after discharge.  
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for there to be a well grounded claim for service 
connection, there must be evidence of incurrence or 
aggravation of a disease or injury during service, competent 
evidence that the veteran currently has the claimed 
disability, and evidence of a nexus between the inservice 
disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

The service medical records are negative for findings or a 
diagnosis of a diverticular disorder.  The January 1992 
separation examination found that the abdomen and viscera 
were normal.  However, the veteran answered "yes" to a 
history of stomach, liver, or intestinal trouble on a Report 
of Medical History obtained at this time.  The report stated 
that this referred to both an appendectomy in 1977, and mild 
gastritis secondary to non-steroidal anti-inflammatory drugs.  
The veteran denied melena and nocturnal awakening.  

The veteran submitted an application for compensation in July 
1992.  His claims included entitlement to service connection 
for chronic gastritis.  He stated that he had received 
treatment for gastritis during service in May 1991.  

The veteran was afforded a VA general medical examination in 
August 1992.  The abdomen was soft and nontender, and there 
were no organ or masses detected.  The examination was 
negative for a disability of the gastrointestinal system.  

December 1992 VA hospital records indicate that the veteran 
presented at approximately midnight on the day of admission 
with sudden onset left lower quadrant abdominal pain that had 
started the night before.  He described the pain as sharp and 
severe, and nonradiating.  The veteran had associated chills 
and fevers.  There was some diarrhea, but he denied melena, 
nausea and vomiting.  A computerized axial tomography scan of 
the abdomen was consistent with diverticulitis without any 
free air or abscess formation.  He was treated with 
antibiotics and improved significantly.  The veteran was able 
to return to normal bowel and bladder function, could 
ambulate normally, and could tolerate by mouth.  He was 
discharged, but was to be followed up by the surgery clinic.  
The diagnosis at discharge was diverticulitis.  

VA treatment records dated December 1992 show that the 
veteran was seen for complaints of pain in his right lower 
quadrant.  Following examination, the impression was 
subsidiary diverticulitis of the sigmoid colon.  The examiner 
stated that a sigmoidectomy would be required.  

Additional VA treatment records show that the veteran 
underwent sigmoid resection in January 1993.  A pre-operative 
barium enema revealed diverticulosis in the sigmoid colon 
region.  Follow up records dated February 1993 to March 1993 
show that the veteran was doing well and healing normally.  

The veteran appeared at a hearing before the undersigned 
member of the Board at the RO in July 1996.  He testified 
that he was first diagnosed with diverticulosis in early 
December 1992.  This was approximately six months after his 
discharge from active service.  The decision was made to 
treat his disability aggressively, and this included surgery.  
The veteran was no longer able to eat spicy or rich foods.  
He would experience severe lower bowel problems if he ate the 
wrong kind of foods.  On occasions, he would experience 
partial loss of bowel control.  His disability affected the 
types of jobs that he could accept, as he needed to be near a 
restroom at all times.  The veteran further testified that he 
had experienced stomach problems during service, and that 
this was diagnosed as gastritis on his discharge examination.  
He stated that he had experienced symptoms during a 
hospitalization in 1990 for an unrelated disability similar 
to what he had developed in December 1992.  He noted that 
during service, he was never given the type of tests in 
service that were used to diagnose his gastrointestinal 
disability after service.  Instead, he was treated with 
antacids.  The veteran noted that he filed a claim for 
service connection for his stomach complaints immediately 
after separation from service.  See Transcript. 

Initially, the Board finds that the veteran has submitted 
evidence of a well grounded claim for service connection for 
diverticulitis.  The service medical records show complaints 
of symptoms that are consistent with this disability, and a 
diagnosis of diverticulitis was reached only six months after 
discharge.  The veteran testified that he continued to have 
gastrointestinal symptoms during the six months between 
discharge and the diagnosis of diverticulitis, and this 
testimony is sufficient to show a nexus between his current 
disability and his complaints during active service.  
Therefore, the veteran's claim is well grounded.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Savage v. Gober, 10 Vet. App. 
488 (1997).

The Board finds that entitlement to service connection for a 
diverticular disorder is merited.  The service medical 
records are negative for this disability.  However, the 
veteran noted a history of gastrointestinal distress at the 
separation examination.  The veteran's gastrointestinal 
problems continued, and he submitted a claim for service 
connection for his complaints soon after his May 1992 
discharge.  Diverticulitis was diagnosed in December 1992 and 
diverticulosis was identified on diagnostic testing the 
following month.  The Board finds that as the evidence shows 
the veteran had symptoms similar to his diverticulitis 
shortly before discharge in service, and as diverticulitis 
was discovered only six months after discharge, then service 
connection for this disability is merited.  The Board has 
resolved all reasonable doubt in favor of the veteran in 
reaching this decision.  38 U.S.C.A. § 5107 (West 1991). 

II. Clear and Unmistakable Error

The veteran contends that the September 20, 1988 rating 
decision which denied him entitlement to service connection 
for PTSD contains clear and unmistakable error.  He argues 
that the RO erred in not obtaining records that would have 
established the existence of the stressors that led to the 
development of PTSD, and that the RO should have recognized 
that he had PTSD from the evidence contained in the service 
medical records.  

The record indicates that entitlement to service connection 
for PTSD was denied in a rating decision dated September 20, 
1988.  The decision stated that entitlement to service 
connection for PTSD was denied on the basis that there was no 
objective evidence of record to show a stressor with related 
PTSD symptoms.  The decision noted that when the veteran was 
asked to provide his traumatic stressors, he indicated that 
he was unable to recall what happened in detail.  
Furthermore, it was noted that the veteran had diagnoses of a 
personality disorder during service, but that this was 
considered a constitutional or developmental abnormality and 
not a disability under the law.  The veteran was notified of 
this decision in a letter dated November 1988.  He did not 
submit a Notice of Disagreement with this decision within the 
one year period required by law.  

As the veteran did not initiate an appeal of the September 
20, 1988, rating decision within the required time frame, the 
decision became final and binding, and is not subject to 
revision on the same factual basis in the absence of clear 
and unmistakable error.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 3.105(a).  In order for there to be a valid 
claim of clear and unmistakable error, the correct facts, as 
they were known at the time of the original decision, must 
not have been before the adjudicator, or the proper statutory 
or regulatory provisions must have been misapplied.  The 
veteran must assert more than a disagreement as to how the 
facts were weighed or evaluated.  The error must be 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made.  Russell v. Principi, 3 Vet. 
App. 310, 313 (1992).  In assessing the original decision, 
the regulations in effect at the time of the original rating 
decision must be examined.  Ternus v. Brown, 6 Vet. App. 370, 
376 (1994).  Clear and unmistakable error is the kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  See Fugo v. Brown, 6 
Vet. App. 40, 43 (1993), en banc review denied Feb. 3, 1994 
(per curium).

The United States Court of Appeals for Veterans Claims 
(Court) has set forth a three-pronged test for finding clear 
and unmistakable error.  First, either the correct facts, as 
they were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Second, the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made,".  Third, a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).

The Court has further held that a claim of "clear and 
unmistakable error" is based upon an assertion that there was 
an incorrect application of the law or fact as it existed at 
the time of the disputed adjudication.  Since an analysis of 
whether clear and unmistakable error has been committed may 
only proceed on the record, evidence that was not part of the 
record at the time of the prior determination may not form 
the basis of a finding that there was an act of clear and 
unmistakable error. Caffrey v. Brown, 6 Vet. App. 377, 383 
(1994).  Evidence that was not of record at the time of the 
decision cannot be used to determine if clear and 
unmistakable error occurred.  See Porter v. Brown, 5 Vet. 
App. 233 (1993).

The laws pertaining to entitlement to service connection are 
essentially the same as those in effect and pertinent at the 
time of the September 1988 rating decision.  These laws state 
that service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  The current 
provisions have the same effect as the 1988 law regarding 
service connection.  See 38 U.S.C. §§ 310, 331 (1982).  Both 
the current law and the law in effect in September 1988 state 
that the VA can request records from any Federal department 
or agency.  38 U.S.C. § 3006 (1982); 38 U.S.C.A. § 5106 (West 
1991).  Both the current regulations and the regulations in 
effect in 1988 state that personality disorders are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (1988); 38 C.F.R. 
§ 3.303(c) (1999). 

The evidence considered in the September 20, 1988, decision 
included the service medical records from the veteran's first 
period of service, his personnel records from the first 
period of service, and the report of a January 1988 VA 
psychiatric examination.  

The service medical records are negative for a diagnosis of 
PTSD.  October 1983 records include an impression of a 
conversion disorder.  Psychological testing from January 1984 
noted that the veteran's history was consistent with that of 
a conversion disorder, manifested by the development of 
neurological symptoms during periods of psychological stress.  
January 1986 records state that the veteran had a probable 
situational reaction, with frustration, anxiety, and anger.  
The assessment was an essentially normal neurological and 
mental status examination, which would seem to indicate no 
evidence of neurologic illness or overt psychosis, suspect 
situational reaction with history of conversion reaction.  
Other January 1986 records contained an assessment of stress 
related dysfunction, situational reaction.  Additional 
January 1986 records included an assessment of adjustment 
disorder, mixed personality disorder with schizoid, 
antisocial, and passive aggressive traits.  The May 1986 
discharge examination also included a diagnosis of adjustment 
disorder, mixed personality disorder with schizoid, 
antisocial, and passive aggressive traits.

A review of the veteran's personnel records was negative for 
any evidence to show that he participated in combat.  

In an August 1987 letter, the RO requested the veteran to 
provide a detailed description of the events and experiences 
in service he believed were the cause of his PTSD.  Many 
particulars were requested, including dates, places, units, 
and the names of individuals involved.  The veteran submitted 
a reply in September 1987 which indicated that he was unable 
to recall the stressful events in any detail, except to say 
that when his ship was in a state of warfare such as 
participating in war games or shore bombardment, he would 
lose motor control functions.  

The veteran was afforded a VA psychiatric examination in 
January 1988.  The veteran reported that he was in Vietnam in 
1975 while in the Navy functioning as a grid spot converter.  
He was stationed aboard ship, but his ship was fired upon on 
at least two occasions.  He was not wounded, but was very 
frightened.  Another stressor cited by the veteran included 
working with Vietnamese refugees.  Following examination, the 
diagnoses included mixed personality disorder with 
narcissistic and paranoid features, and PTSD, in association 
with the veteran's Vietnam wartime experiences.  

In order to find that the September 20, 1988, rating decision 
was clearly and unmistakably erroneous, it must be concluded 
that the evidence of record at the time the decision was 
rendered was such that the only possible conclusion was PTSD 
was incurred due to active service.  Clear and unmistakable 
error requires that error, otherwise prejudicial, must appear 
undebatably.  Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991).  Such a conclusion cannot be made in this case.  

The evidence does not show that the correct facts were not 
before the RO in September 1988, or that the statutory or 
regulatory provisions were incorrectly applied.  There is no 
diagnosis of an acquired psychiatric disability during 
service.  The January 1988 VA examination contains a 
diagnosis of PTSD, and stated that this was the result of the 
veteran's experiences in Vietnam.  However, the RO noted that 
there was no objective evidence that the veteran was exposed 
to a stressor in service that would result in PTSD.  The 
veteran has argued that the RO was obligated to obtain 
additional records that would have verified the occurrence of 
his stressors, and that failure to do so constituted error.  
However, the Board notes that when the RO requested the 
veteran to supply the information needed to obtain these 
records, he failed to do so.  He did not supply this 
information until he reopened his claim following his second 
period of active service.  The Court has stated that the duty 
to assist is not a one way street, and that the veteran 
cannot sit passively when asked to produce information in his 
possession that is relevant to his claim.  Wood v. Derwinski, 
1 Vet.App. 190 (1991) (affirmed on reconsideration, 1 
Vet.App. 406 (1991)).  Given the vague nature of his claimed 
stressors in 1988, and his failure to provide more detailed 
information for the RO to research and attempt to 
corroborate, the determination that he did not have 
verifiable stressors is supportable.  The Court has also 
found that failure to fulfill the duty to assist does not 
constitute clear and unmistakable error.  Crippen v. Brown, 9 
Vet. App. 412 (1996).  The veteran believes that the 
information contained in the service medical records and the 
January 1988 VA examination should have been sufficient to 
establish service connection for PTSD.  Given the evidence of 
record in September 1988, the decision that was reached was 
within the judgment of the RO, and is not undebatably 
contradicted by the evidence.  The veteran has offered no 
more than a disagreement as to how the facts were weighed or 
evaluated, which does not constitute clear and unmistakable 
error.  Therefore, the Board concludes that the determination 
of the September 20, 1988 rating decision to deny the veteran 
entitlement to service connection for PTSD did not constitute 
clear and unmistakable error.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.105(a).  


ORDER

Entitlement to service connection for a diverticular disorder 
is granted.  

The September 20, 1988 rating decision was not clearly and 
unmistakably erroneous, and the appeal is denied. 


REMAND

The veteran contends that the 30 percent evaluation for his 
service connected PTSD was insufficient to reflect its 
severity for the period from August 1, 1994, to September 19, 
1999, and that the current 50 percent evaluation remains 
insufficient.

The veteran was afforded a VA psychiatric examination in 
September 1999.  He noted that he had been undergoing VA 
treatment for his PTSD, but that he had stopped all treatment 
seven or eight months ago.  The examiner noted that the 
computer medical records showed treatment for PTSD in April 
1997.  

A review of the claims folder indicates that with the 
exception of a report of a VA examination conducted in April 
1996, there are no records of treatment for PTSD between 
December 1994, and the reported end of his treatment in early 
1999.  As the veteran has reported undergoing treatment for 
PTSD during this period, and as the September 1999 VA 
examiner has noted the existence of VA treatment records that 
are not contained in the claims folder, the Board finds that 
the RO should attempt to obtain these records and associate 
them with the claims folder.  

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claim.  38 U.S.C.A. § 5107.  This 
includes obtaining all relevant medical records.  Therefore, 
in order to assist the veteran in the development of his 
claim, the Board finds that these issues must be REMANDED to 
the RO for the following development.  

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for PTSD since 
December 1994, including any VA 
facilities.  After securing the necessary 
release, the RO should obtain these 
records and associate them with the 
claims folder.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 



